DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on January 5, 2022 is acknowledged.
	Claims 8 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 3. Therefore, claims 8 and 16 are withdrawn from consideration. 

Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  the misspelling of ‘from’ in the limitation “the cap is constructed ‘form’ the optically transparent material.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,  recites the limitation “a disposable insert for ‘an endoscope’” in line 1 and recites “a lumen of ‘an endoscope’” in line 3. Therefore, it is unclear if ‘an endoscope’ in line 3 is the same ‘endoscope’ in line 1. Appropriate correction is required. It is suggested to correct the limitation in line 3 to state ‘the endoscope’.
Claim 1 also recites the limitation “’a lumen’ extending therebetween” in line 2 and recites “’a lumen’ of an endoscope” in line 3. Therefore, it is unclear if ‘a lumen’ in line 2 is the same ‘lumen’ in line 3. Appropriate correction is required. It is suggested to correct the limitation in line 3 to state “an endoscope lumen of the endoscope.”  
Claim 1 further recites the limitation “a cap operably coupled to ‘the distal end’ of the flexible shaft” in line 4 and also recites “secure the flexible shaft to ‘a distal end’ of the endoscope” in line 5. It is unclear if ‘a distal end’ in line 5 is the same at ‘the distal end’ in line 4. Appropriate correction is required. It is suggested to correct the limitation in line 5 to state “secure the flexible shaft to ‘an endoscope distal end.’” 
Claim 1 further recites the limitation “the cap having ‘a lumen’ extending therethrough that is coaxial to the lumen of the flexible shaft” in lines 5-6. It is unclear whether the term ‘a lumen’ is referring to ‘a lumen’ referenced in line 2. Appropriate correction is required. It is suggested to correct the limitation in lines 5-6 to state “the cap having ‘ a cap lumen’ extending therethrough that is coaxial to the lumen of the flexible shaft.” 
Claim 12 recites the limitation “a first flexible shaft” in line 3, “a second flexible shaft” in line 10, and “the flexible shaft” in line 13. However, it is unclear which “flexible shaft” line 13 is referring. Appropriate correction is required. It is suggested to correct line 13 to state “ the second flexible shaft.” 
Claim 12 also recites the limitation “a first lumen” in lines 3-4, “a second lumen” in line 11, “ a lumen” in line 14, and “the lumen” in line 14. However, it is unclear which “lumen” the term “the 
Claim 20 is deemed indefinite due to its dependency upon a withdrawn claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sidall et al. (US Patent No. 4741326) hereafter Sidall.
In regard to claim 1, Sidall discloses a disposable insert (Fig. 1 tube means 5) for an endoscope (column 2 lines 2-7), the disposable insert (Fig. 1 tube means 5) comprising: a flexible shaft (Fig. 1 middle of tube means 5) having a distal end (Fig. 1 near opening 13), a proximal end (Fig. 6 near control unit), and a lumen (Fig. 1 lumen of tube means 5) extending therebetween, the flexible shaft (Fig. 1 middle of tube means 5) configured to be inserted into a lumen of an endoscope (forceps channel, [column 2 line 53-56] “The tube 5…is dimensioned such that it will easily slide up the forceps channel of an endoscope.”); and a cap (Fig. 1 distal end plate 3) operably coupled to the distal end ([column 2 lines 56-
In regard to claim 2,  Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1, wherein the proximal end (Fig. 6 near control unit) of the flexible shaft (Fig. 1 middle of tube means 5) is configured to be operably coupled to a hub (Fig. 6 control unit) of the endoscope (column 2 lines 2-7).
In regard to claim 3, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 2, wherein the proximal end (Fig. 6 near control unit) of the flexible shaft (fig. 1 middle of tube means 5) is configured to be operably coupled to a controller (Fig. 2 rubber valve 6) within the hub (Fig. 6 control unit) of the endoscope (column 2 lines 2-7). 
In regard to claim 4,  Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 3, wherein the controller (Fig. 2 rubber valve 6) is configured to control at least one operation of the endoscope (column 2 lines 2-7) through the disposable insert (Fig. 1 tube means 5), the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation ([ column 2 lines 66-68 and column 3 lines 1 and 2] “The tube 5 is adapted to accommodate a biopsy valve or other instrument. A rubber valve 6 suctioned and passed down the forceps channel.”).
In regard to claim 5, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 4, wherein the controller (Fig. 2 rubber valve 6) is removeable from the hub (Fig. 6 control unit) and is disposable.
In regard to claim 6, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim I, wherein the cap (Fig. 1 distal end plate 3) is at least partially constructed from an optically transparent material ([column 2 lines 49-52] “The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials may also be employed.”).
In regard to claim 7, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 6, wherein the optically transparent material is an acrylic, glass, poly(methyl methacrylate) (PMMA), a polyimide, plastic material, sapphire, polycarbonates, polymers, or zinc-selenide ([column 2 lines 49-52] “The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials may also be employed.”).
In regard to claim 9,  Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1, wherein the flexible shaft (Fig. 1 middle of tube means 5) is constructed from silicon, plastic, or other hypoallergenic material ([column 2 lines 53-54] “The tube 5 can be made of plastic, PTFE, or other materials…”).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sidall in view of Termanini (US Patent No. 4175545). 
In regard to claim 10, Sidall discloses the disposable insert (Fig. 1 tube means 5) of claim 1. 
Sidall fails to disclose wherein the distal end of the flexible shaft is configured to threadably engage the distal end of the endoscope and, thereby, secure the flexible shaft to the endoscope. 
However, Termanini, in the same field of endeavor, teaches wherein the distal end of the flexible shaft (Fig. 3 head 36 near thread 38) is configured to threadably engage the distal end of the endoscope (Fig. 3 tubing 30 near threads 34) and, thereby, secure the flexible shaft to the endoscope ([Column 3 lines 43-47] “…tubing 30 past shoulder 32 is internally threaded at 34 whereby spray head 36, having internally threaded at 34 whereby spray head 36, having externally threaded narrow base portion 37, may be removably secured to the distal end of tubing 30.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Sidall to have the distal end of the flexible shaft configured to threadably engage the distal end of the endoscope and, thereby, secure the flexible shaft to the endoscope, as taught by Termanini, to ensure the flexible shaft is properly secured to an endoscope, removable (Termanini [column 3 line 47]), and still “provide[s] a disposable protection device compatible with all endoscopes which eliminates the need for sterilization (Sidall [ column 2 lines 3-5]).   
	In regard to claim 11,  Sidall, as modified by Termanini, discloses the disposable insert (Fig. 1 tube means 5) of claim 10, wherein the cap (Fig. 1 distal end plate 3) further comprises a seal (Seal of nozzle 17) configured to form the fluid-tight seal ([Column 3 lines 40 – 55] “The distal end plate 3 preferably has at least one nozzle means 17…designed to mate with the air-water pipe of an endoscope…a rubber sealing means (not shown) is provided on the end of the nozzle 17 in order to form .

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Termanini in view of Sidall. 
In regard to claim 12,  Termanini discloses an endoscopic system (Fig. 1 endoscope system 10) comprising: an endoscope (Fig. 1 catheter 12) comprising: a first flexible shaft (Fig. 1 flexible sheath 22) having a first proximal end (Fig. near camera 6), a first distal end (Fig. 3 nears threads 34), and a first lumen (Fig. 3 tubing 30) extending therebetween; 
Termanini fails to disclose a hub coupled to the first proximal end of the first flexible shaft; and a controller within the hub operably coupled to the first lumen and configured to control at least one operation, the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation; and a disposable insert comprising: a second flexible shaft having a second proximal end, a second distal end, and a second lumen extending therebetween; a cap operably coupled to the distal end of the second flexible shaft the cap configured to form a fluid-tight seal and secure the flexible shaft to a distal end of the endoscope, the cap having a lumen extending therethrough that is coaxial to the lumen of the flexible shaft, wherein the second proximal end of the second flexible shaft is operably coupled to the controller such that the at least one operation is performed through the second lumen of the second flexible shaft.
However Sidall, in the same field of endeavor teaches a hub (Fig. 6. Control unit and Fig. 2 see annotated Fig. 2 below) coupled to the first proximal end (Fig. 2 see annotated Fig. 2 below) of the first flexible shaft (Fig. 2 see annotated Fig. 2 below); and a controller (Fig. 2 rubber valve 6) within the hub (Fig. 2 see annotated Fig. 2 below) operably coupled to the first lumen (Fig. 6 suction tube 21) and configured to control at least one operation, the at least one operation selected from suction, irrigation, 






    PNG
    media_image1.png
    338
    641
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Termanini to have a hub coupled to the first proximal end of the first flexible shaft; and a controller within the hub operably coupled to the first lumen and configured to control at least one operation, the at least one operation selected from suction, irrigation, lighting, imaging, mechanical manipulation, and electrical manipulation; and a disposable insert comprising: a second flexible shaft having a second proximal end, a second distal end, and a second lumen extending therebetween; a cap operably coupled to the distal end of the second flexible shaft the cap configured to form a fluid-tight seal and secure the flexible shaft to a distal end of the endoscope, the cap having a lumen extending therethrough that is coaxial to the lumen of the flexible shaft, wherein the second proximal end of the second flexible shaft is operably coupled to the controller such that the at least one operation is performed through the second lumen of the second flexible shaft, as taught by Sidall. 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the invention to have a removeable and disposable tube with a distal end cap coupled to an endoscope to “permit… communication i.e. the transfer of fluid or material between the endoscope and 
 In regard to claim 13, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 12. 
Termanini fails to disclose wherein the controller is removeable from the hub and is disposable. 
However Sidall, in the same field of endeavor, teaches wherein the controller (Fig. 2 rubber valve 6) is removeable from the hub (Fig. 6 control unit) and is disposable. 
In regard to claim 14, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 12. 
Termanini fails to disclose wherein the cap is at least partially constructed from an optically transparent material.
However Sidall, in the same field of endeavor, teaches the cap (Fig. 1 distal end plate 3) is at least partially constructed from an optically transparent material ([column 2 lines 49-52] “The distal end plate 3 is preferably made of transparent material such as clear acrylic glass or plastic material. Other transparent materials may also be employed.”).
In regard to claim 15, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini fails to disclose wherein the optically transparent material is an acrylic, glass, poly(methyl methacrylate) (PMMA), a polyimide, a plastic material, sapphire, polycarbonates, polymers, or zinc-selenide.
However Sidall, in the same field of endeavor, teaches wherein the optically transparent material is an acrylic, glass, poly(methyl methacrylate) (PMMA), a polyimide, a plastic material, sapphire, polycarbonates, polymers, or zinc-selenide ([column 2 lines 49-52] “The distal end plate 3 is preferably 
In regard to claim 17, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini fails to disclose wherein the second flexible shaft is constructed from silicon, plastic, or other hypoallergenic material.
However Sidall, in the same field of endeavor, teaches wherein the second flexible shaft (Fig. 1 middle of tube means 5), is constructed from silicon, plastic, or other hypoallergenic material ([column 2 lines 53-54] “The tube 5 can be made of plastic, PTFE, or other materials…”). 
In regard to claim 18, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 14. 
Termanini discloses wherein the second distal end of the second flexible shaft(Fig. 3 head 36 near thread 38)  is configured to threadably engage the first distal end of the first flexible shaft (Fig. 3 tubing 30 near threads 34) and, thereby, secure the first and second flexible shafts ([Column 3 lines 43-47] “…tubing 30 past shoulder 32 is internally threaded at 34 whereby spray head 36, having internally threaded at 34 whereby spray head 36, having externally threaded narrow base portion 37, may be removably secured to the distal end of tubing 30.”).
In regard to claim 19, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 18. 
Termanini fails to disclose wherein the cap further comprises a seal configured to form the fluid-tight seal when the first and second flexible shafts threadably engage.
However Sidall, in the same field of endeavor, teaches wherein the cap (Fig. 1 distal end plate 3) further comprises a seal (Fig. 1 seal of nozzle 17) configured to form the fluid-tight seal when the first and second flexible shafts threadably engage ([Column 3 lines 40 – 55] “The distal end plate 3 preferably 
In regard to claim 20, Termanini, as modified by Sidall, discloses the endoscopic system (Fig. 1 endoscope system 10) of claim 16. 
Termanini discloses wherein the endoscope (Fig. 1 fiber-optic catheter 12) further comprises lighting fibers (Figs. 2-3 light conducting fibers 16 and 18), camera fibers, steering components, or combinations thereof .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795